DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/21 has been entered.

Claim Status
The amendments and arguments filed 8/13/21 are acknowledged. Claims 1-51 are cancelled. Claims 52-57 are pending. Claims 52-55 are amended. Claims 52-57 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 3/14/22 has been considered.  A signed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 52, 53, 55 and 56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s amendments thereto.

The rejection of claims 52-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto.

The rejection of claims 52, 53, 55 and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Curtis Powell on 3/15/22.

The application has been amended as follows: 
Claim 53 is amended as shown below.  Four (4) new dependent claims numbered 58-61 have been added as shown below. Applicant’s Attorney Curtis Powell approved adding these new claims as indicated in the attached interview summary. 

The allowed claims read as follows: 
52. A method of inhibiting activation of CXCR2 signaling in a subject, the method comprising administering to the subject a polypeptide selected from: 
a) a polypeptide comprising the amino acid sequence of SEQ ID NO:221 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
b) a polypeptide comprising the amino acid sequence of SEQ ID NO:222 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
c) a polypeptide comprising the amino acid sequence of SEQ ID NO:223 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
d) a polypeptide comprising the amino acid sequence of SEQ ID NO:224 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
e) a polypeptide comprising a first antigen binding domain comprising the amino acid sequence of SEQ ID NO:219, and a second antigen binding domain comprising the amino acid sequence of SEQ ID NO:215, wherein the first antigen binding domain and second antigen binding domain are separated by a linker comprising the amino acid sequence of 
f) a polypeptide comprising the amino acid sequence of SEQ ID NO:225 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
g) a polypeptide comprising a first antigen binding domain comprising the amino acid sequence of SEQ ID NO:216, and a second antigen binding domain comprising the amino acid sequence of SEQ ID NO:217, wherein the first antigen binding domain and second antigen binding domain are separated by a linker comprising the amino acid sequence of SEQ ID NO:220, and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
and 
h) a polypeptide comprising a first antigen binding domain, wherein the first antigen binding domain comprises three CDRs comprising the amino acid sequences of SEQ ID NOs: 141, 236, and 181, a second antigen binding domain, wherein the second antigen binding domain comprises three CDRs comprising the amino acid sequences of SEQ ID NOs: 146, 237, and 186, wherein the first antibody binding domain and second antigen binding domain are separated by a linker comprising the amino acid sequence of SEQ ID NO:220, and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
or a composition comprising one or more of the polypeptides of a) - h).

53. The method of claim 52, wherein the subject has a disease selected from the group consisting of Cystic Fibrosis, Asthma, Acute lung injury, Acute respiratory distress syndrome, Idiopathic pulmonary fibrosis, Airway remodeling, Bronchiolitis obliterans syndrome, Bronchopulmonary dysplasia, Atherosclerosis, Glomerulonephritis, Inflammatory Bowel Disease, Angiogenesis, Macular degeneration, Diabetic retinopathy, Diabetic neuropathy, Multiple sclerosis, Psoriasis, Pyoderma Gangrenosum, Ocular Behcet Disease, Uveitis, Rheumatoid arthritis, Osteoarthritis, Solid tumors and Metastases, Ischemia-perfusion injury, Hemolytic transfusion induced-vaso-occlusion crisis in Sickle cell disease, Ischemia-reperfusion injury, Acute stroke, Myocardial infarct, Closed head injury, Posttraumatic inflammation, and Insulin resistant diabetes.

54. A method of modulating CXCR2 signaling in a cell expressing CXCR2, comprising contacting the cell with a composition comprising a polypeptide selected from:

 b) a polypeptide comprising the amino acid sequence of SEQ ID NO:222 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
c) a polypeptide comprising the amino acid sequence of SEQ ID NO:223 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
d) a polypeptide comprising the amino acid sequence of SEQ ID NO:224 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
e) a polypeptide comprising a first antigen binding domain comprising the amino acid sequence of SEQ ID NO:219, and a second antigen binding domain comprising the amino acid sequence of SEQ ID NO:215, wherein the first antigen binding domain and second antigen binding domain are separated by a linker comprising the amino acid sequence of SEQ ID NO:220, and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
f) a polypeptide comprising the amino acid sequence of SEQ ID NO:225 and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
g) a polypeptide comprising a first antigen binding domain comprising the amino acid sequence of SEQ ID NO:216, and a second antigen binding domain comprising the amino acid sequence of SEQ ID NO:217, wherein the first antigen binding domain and second antigen binding domain are separated by a linker comprising the amino acid sequence of SEQ ID NO:220, and an extension consisting of two alanine residues at the C-terminus of the polypeptide; 
and 
h) a polypeptide comprising a first antigen binding domain, wherein the first antigen binding domain comprises three CDRs comprising the amino acid sequences of SEQ ID NOs: 141, 236, and 181, a second antigen binding domain, wherein the second antigen binding domain comprises three CDRs comprising the amino acid sequences of SEQ ID NOs: 146, 237, and 186, wherein the first antibody binding domain and second antigen binding domain are separated by a linker comprising the amino acid sequence of SEQ ID NO:220, and an extension consisting of two alanine residues at the C-terminus of the polypeptide.

55. The method of claim 52, wherein the subject has chronic obstructive pulmonary disease (COPD) or exacerbations of COPD.



57. The method of claim 54, wherein the cell is found within a subject, and wherein said contacting comprises administering the composition to the subject.

58. The method of claim 52, wherein the subject has Pulmonary Arterial Hypertension (PAH).

59. The method of claim 58, wherein the PAH is idiopathic PAH or familial PAH.

60. The method of claim 52, wherein the subject has cancer.

61. The method of claim 60, wherein the cancer is non-small cell carcinoma, colon cancer, pancreatic cancer, esophageal cancer, ovarian cancer, breast cancer, melanoma, or hepatocellular carcinoma.

Conclusion
Claims 52-61 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/17/22


/BRIAN GANGLE/Primary Examiner, Art Unit 1645